


110 HR 7243 IH: To designate the Liberty Memorial at the National World

U.S. House of Representatives
2008-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7243
		IN THE HOUSE OF REPRESENTATIVES
		
			October 2, 2008
			Mr. Cleaver
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To designate the Liberty Memorial at the National World
		  War I Museum in Kansas City, Missouri, as the National World War I
		  Memorial.
	
	
		1.Designation of the Liberty
			 Memorial at the National World War I Museum in Kansas City, Missouri, as the
			 National World War I Memorial
			(a)FindingsCongress
			 makes the following findings:
				(1)Although more
			 than 4,000,000 Americans served in World War I, there is no nationally
			 recognized memorial honoring the service of such Americans in that war.
				(2)In 1919, the
			 people of Kansas City, Missouri, expressed an outpouring of support and raised
			 more than $2,000,000 in two weeks for a memorial to the service of Americans in
			 World War I. That fundraising was an accomplishment unparalleled by any other
			 city in the United States irrespective of population and reflected the passion
			 of public opinion about World War I, which had so recently ended.
				(3)Following the
			 drive, a national architectural competition was held by the American Institute
			 of Architects for designs for a memorial to the service of Americans in World
			 War I, and the competition yielded a design by architect H. Van Buren
			 Magonigle.
				(4)On November 1,
			 1921, more than 100,000 people witnessed the dedication of the site for the
			 Liberty Memorial in Kansas City, Missouri. That dedication marked the only time
			 in history that the five allied military leaders present, Lieutenant General
			 Baron Jacques of Belgium, General Armando Diaz of Italy, Marshal Ferdinand Foch
			 of France, General John J. Pershing of the United States, and Admiral Lord Earl
			 Beatty of Great Britain, were together at one place.
				(5)General Pershing,
			 a native of Missouri and the commander of the American Expeditionary Forces in
			 World War I, noted at the November 1, 1921, dedication that [t]he people
			 of Kansas City, Missouri, are deeply proud of the beautiful memorial, erected
			 in tribute to the patriotism, the gallant achievements, and the heroic
			 sacrifices of their sons and daughters who served in our country’s armed forces
			 during the World War. It symbolized their grateful appreciation of duty well
			 done, and appreciation which I share, because I know so well how richly it is
			 merited.
				(6)During an
			 Armistice Day ceremony in 1924, President Calvin Coolidge marked the beginning
			 of a three-year construction project for the Liberty Memorial by the laying of
			 the cornerstone of the memorial.
				(7)The 217-foot
			 Liberty Memorial Tower has an inscription that reads In Honor of Those
			 Who Served in the World War in Defense of Liberty and Our Country as
			 well as four stone Guardian Spirits representing courage, honor,
			 patriotism, and sacrifice, which rise above the observation deck, making the
			 Liberty Memorial a noble tribute to all who served in World War I.
				(8)During a
			 rededication for the Liberty Memorial in 1961, World War I veterans and former
			 Presidents Harry S. Truman and Dwight D. Eisenhower recognized the memorial as
			 a constant reminder of the sacrifices during World War I and the progress that
			 followed.
				(9)The 106th
			 Congress recognized the Liberty Memorial as a national symbol of World War
			 I.
				(10)The 108th
			 Congress designated the museum at the base of the Liberty Memorial as
			 America’s National World War I Museum.
				(11)The National
			 World War I Museum is the only public museum in the United States specifically
			 dedicated to the history of World War I.
				(12)The National
			 World War I Museum is known throughout the world as a major center of World War
			 I remembrance.
				(b)DesignationThe
			 Liberty Memorial at the National World War I Museum in Kansas City, Missouri,
			 is hereby designated as the National World War I
			 Memorial.
			
